--------------------------------------------------------------------------------

Exhibit 10.8.2
 
SEVERANCE AND RESTRICTIVE COVENANT AGREEMENT
 
THIS SEVERANCE AND RESTRICTIVE COVENANT AGREEMENT (this “Agreement”) is dated as
of May, 27, 2014 (the “Effective Date”), between TESSCO TECHNOLOGIES
INCORPORATED, a Delaware corporation (the “Company”), and ARIC SPITULNIK
(“Executive”).

 
Section 1.                    TERM OF AGREEMENT

 
The term of this Agreement shall commence on and as of the Effective Date and
continue until Executive’s employment has terminated and the obligations of the
parties hereunder have terminated or expired or have been satisfied in
accordance with their terms.

 
Section 2.                     DEFINITIONS

 
For purposes of this Agreement, the following terms have the meanings set forth
in this Section:

 
2.1.              “Board” means the Board of Directors of the Company.

 
2.2.              “Cause” means:

 
(a)                Executive’s willful violation of a Company policy (excluding
any act or omission that Executive reasonably believed in good faith to have
been in the best interest of the Company), commission of an act of fraud or
dishonesty, or willful engagement in illegal conduct or gross misconduct, which
in each case is materially and demonstrably injurious to the Company;

 
(b)                Executive’s continued failure to substantially perform
Executive’s duties with the Company or to substantially comply with a specific
and lawful directive of the Company’s President and Chief Executive Officer or
the Board (other than a continued failure caused by or attributable to physical
or mental illness or infirmity), in each case after a written demand for
substantial performance or substantial compliance is delivered to Executive by
or on behalf of the Company’s President and Chief Executive Officer or the
Board, which demand is based on a good-faith determination by the Company’s
President and Chief Executive Officer or the Board, after reasonable inquiry,
specifically identifying the manner in which the Company’s President and Chief
Executive Officer or the Board believes Executive has not substantially
performed Executive’s duties or substantially complied with a lawful directive;

 
(c)                Executive’s conviction of (including a plea of nolo
contendere to) a crime constituting a felony;

 
(d)                Executive’s embezzlement or criminal diversion of funds; or

 
(e)                Executive’s failure (other than by reason of physical or
mental illness or infirmity) to perform or to comply with any material term or
condition of this Agreement, which failure:

--------------------------------------------------------------------------------

(i)            is of such a nature that it is reasonably capable of being cured,
but only if (x) Executive does not cure such failure within thirty (30) days
after written notice of such failure or (y) if such failure cannot be cured in
such period and the continuation of such failure will not be materially and
demonstrably injurious to the Company, Executive does not commence and
diligently seek to cure such failure within such period and thereafter continue
to seek to cure such failure until cured; or

 
(ii)            is of such a nature that it is not reasonably capable of being
cured, in which case Executive shall be given written notice thereof but shall
not be entitled to any opportunity to cure such failure.

 
2.3.            “Change in Control” means any change in ownership or effective
control of the Company or any of its subsidiaries or change in the ownership of
a substantial portion of the assets of the Company or of any subsidiary.

 
2.4.            “Code” means the Internal Revenue Code of 1986, as amended.

 
2.5.            “Date of Termination” means: (i) if Executive’s employment
terminates by virtue of Executive’s death, the date of death and (ii) in all
other cases, the date as of which a termination of Executive’s employment
becomes effective in accordance with the provisions of Section 3.1(d).

 
2.6.            “Disability” means any physical or mental illness or infirmity
of Executive (expressly excluding habitual use of alcohol or drugs) that causes
Executive to be substantially unable to perform Executive’s duties hereunder for
any period of one hundred eighty (180) consecutive days or two hundred seventy
(270) days, whether or not consecutive, in any period of three hundred sixty
five (365) days, despite provision by the Company of reasonable accommodations
as required by law. The determination of whether a Disability exists shall be
made by a licensed physician who is board certified in the specialty mutually
determined by the Company and Executive to be applicable and who is mutually
selected by the Company and Executive. If the parties cannot agree on such a
physician or specialty, each party shall select a physician and the two
physicians so selected shall select a third physician board certified in the
specialty determined appropriate by the two physicians, and such board-certified
physician shall make the determination of whether a Disability exists. Absent
certification by the physician so selected that the circumstances of Executive’s
condition have changed materially since the time of the then most recent
determination, neither party shall be able to initiate a determination as to
Disability for a period of nine months after the completion of the then most
recent determination.

 
2.7.            “Good Reason” means the occurrence, without Executive’s express
prior written consent, of any of the following:

 
(a)               Any substantial reduction in the scope of Executive’s
authority, duties, or responsibilities, other than a reduction attributable to
Executive’s continued failure to substantially perform Executive’s duties with
the Company or to accommodate Executive’s physical or mental illness or
infirmity;
2

--------------------------------------------------------------------------------

(b)               Any substantial reduction in Executive’s base compensation or
total compensation opportunity for any fiscal year (taking into account base
compensation, bonus or other incentive compensation opportunities, and noncash
compensation); or
 
(c)               Any relocation by the Company of Executive’s primary office
work location to a point that is more than fifty (50) miles from 11126 McCormick
Road, Hunt Valley, MD 21031 resulting from or in connection with a Change in
Control;
 
but only if (i) Executive delivers a written notice to the Company specifically
identifying the occurrence and demanding that it be remedied within ninety (90)
days of the initial existence of such occurrence and (ii) if the same is capable
of being rectified, the Company fails to rectify the same within thirty (30)
days after receiving such written notice or, if the same is not capable of being
rectified within such period of time, the Company fails to commence diligently
to seek to rectify the same within such period and thereafter to continue to
seek to rectify such failure until rectified.
 
For the avoidance of doubt: (x) neither the relocation of Executive’s place of
employment to another location nor the occurrence of a Change in Control shall,
of itself, constitute “Good Reason” and (y) any prospective action that would,
if actually taken or implemented, constitute Good Reason through the application
of (a) or (b) above (after the expiration without cure of the applicable notice
and cure period provided for above) shall not in any event be deemed to have
occurred unless and until such action is actually taken or implemented.
 
2.8.               “Separation from Service” means a termination of Executive’s
employment that constitutes a separation from service under Section
409A(a)(2)(A)(i) of the Code.

 
Section 3.                    TERMINATION AND COMPENSATION UPON TERMINATION

 
3.1.               In General.

 
(a)                Termination by Company. The Company (acting through the
President and Chief Executive Officer or the Board) may at any time elect to
terminate Executive’s employment by delivery of a notice of termination to
Executive for any reason (including on account of Disability) or no reason, with
or without Cause.

 
(b)               Termination by Executive. Executive may elect to terminate
Executive’s employment by delivery of a notice of termination for any reason
(including on account of Disability) or no reason, with or without Good Reason
at any time.

 
(c)                Notice of Termination. Any termination of Executive’s
employment, whether by the Company or by Executive, shall be communicated by
written notice of termination to the other party in accordance with the terms of
Section 5.5. The notice of termination shall state the specific termination
provision in this Agreement relied upon and set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and shall state an
effective date of termination that complies with the requirements of subsection
(d).
3

--------------------------------------------------------------------------------

(d)                Effective Date of Termination. Unless otherwise agreed upon
in writing by the Company and Executive:
 
(i)            The effective date of termination of Executive’s employment in
the case of a termination of Executive’s employment by the Company for any or no
reason shall not be more than ninety (90) days after the date the notice of
termination is given by the Company; and
 
(ii)            The effective date of termination in the case of a termination
of Executive’s employment by Executive for any reason shall not be less than
thirty (30) nor more than thirty-five (35) days after the date the notice of
termination is given by Executive.
The foregoing, however, shall not preclude the Company from requiring that
Executive take a leave of absence with pay until the expiration of the period
between the date the notice of termination is given and the effective date of
termination.
 
(e)                Section 409A. All payments made to or in respect of Executive
pursuant to this Section 3 shall be made in a cash lump sum within thirty (30)
days following the Date of Termination, except where this Agreement (or the plan
pursuant to which such payment is to be made) provides otherwise. No amounts
that are “deferred compensation” within the meaning of Section 409A of the Code
and that are payable under this Agreement as a result of Executive’s termination
of employment shall be payable to Executive unless Executive’s termination of
employment also constitutes a Separation from Service.

 
3.2.              Death, Disability, Cause, or Resignation Without Good Reason.
Executive’s employment shall be terminated automatically on the date of
Executive’s death or Disability. Upon such a termination of employment, or upon
a termination of employment by the Company for Cause, or upon a termination of
employment by Executive without Good Reason, the Company shall pay to Executive
(or, in the event of Executive’s death, to Executive’s beneficiary or estate),
when the same would otherwise have been due, (i) Executive’s base compensation
through the Date of Termination and (ii) any Accrued Bonus as of the Date of
Termination (determined in accordance with Section 3.4) and shall have no
further obligations under this Agreement.

 
3.3.              Termination Without Cause or With Good Reason. If Executive’s
employment is terminated by the Company without Cause or by Executive for Good
Reason, the Company shall pay to Executive:

 
(a)               When the same would otherwise have become due and payable,
Executive’s base compensation through the Date of Termination (without regard to
any reduction therein constituting Good Reason within the meaning of Section
2.7(b)); plus

 
(b)               When the same would otherwise have become due and payable, any
Accrued Bonus as of the Date of Termination (determined in accordance with
Section 3.4 and without regard to any reduction therein constituting Good Reason
within the meaning of Section 2.7(b)); plus
4

--------------------------------------------------------------------------------

(c)            An amount of severance pay equal to one hundred percent (100%) of
Executive’s annual base compensation as in effect on the Date of Termination
(without regard to any reduction therein constituting Good Reason within the
meaning of Section 2.7(b)), which amount shall be paid in twelve (12)
consecutive equal monthly installments (A) commencing on the later of (x) the
first day of second calendar month following the Date of Termination and (y) the
tenth (10th) day after Executive has executed and delivered to the Company the
general release agreement required by Section 3.6 (and provided that Executive
has not thereafter revoked or rescinded such release) and (B) continuing
thereafter monthly until paid in full.
 
In the event that any payments due under this subsection (c) constitute
“deferred compensation” within the meaning of Section 409A of the Code,
Executive’s right to receive a series of installment payments shall be treated
as a right to a series of separate payments.

 
3.4.               Determination of Accrued Bonus. For purposes of Section 3.2
and Section 3.3(b), “Accrued Bonus” determined as of Executive’s Date of
Termination means any bonus or other cash incentive compensation earned or
accrued on the Company’s books as of or through the Date of Termination in
accordance with this Section 3.4. In making this calculation, to the extent
applicable: (i) Executive’s based compensation or other earnings will be based
on actual earnings through the Date of Termination (determined without regard to
any reduction therein constituting Good Reason within the meaning of Section
2.7(b)), (ii) any individual contribution percentage or individual performance
factor will be set at 100%, and (iii) any Company performance factors will be
based on those used to calculate bonus accruals for the most recently completed
fiscal quarter of the fiscal year in which the Date of Termination falls, unless
the Date of Termination falls within the Company’s first fiscal quarter of the
fiscal year, in which case any Company performance factors will be calculated as
reasonably determined by the Company in good faith.
 
3.5.              Cost of COBRA Continuation Coverage. If and to the extent that
Executive, following a termination of Executive’s employment described in
Section 3.3, properly and timely elects (on behalf of Executive and Executive’s
qualified beneficiaries) continuation coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) with respect to the
Company’s group health plan, Executive shall pay from time to time the
then-current portion of the cost of such coverage that would be payable by the
Company’s similarly situated active employees and the Company shall pay the
balance of such then-current costs as long as and for the period during which
the Company remains obligated for continuing payments under Section 3.3(c)
(without regard to any acceleration by the Company of such payments). The
Company shall be authorized to deduct from the consecutive biweekly installments
to be paid under Section 3.3 Executive’s then-current share of the cost of such
coverage. The Company’s subsidy of such group health plan coverage shall
terminate upon the earlier of (1) the date of termination of COBRA continuation
coverage and (2) the payment in full by the Company of its obligations under
Section 3.3(c) (without regard to any acceleration by the Company of such
payments), whereupon Executive shall be fully responsible for the cost of
continuing coverage and benefits, if any.
5

--------------------------------------------------------------------------------

3.6.               General Release Agreement. The obligations of the Company to
make the payments and provide the benefits described in Sections 3.3 and 3.4 are
expressly conditioned upon Executive’s signing and delivering to the Company,
not later than forty-five (45) days after the Date of Termination, and
thereafter not revoking a valid general release agreement in form and substance
reasonably acceptable to the Company, which release shall will include a general
release of all claims against the Company, its directors, officers, and
affiliates (other than claims in respect of future Company obligations under
this Agreement). Any breach of Executive’s nondisclosure, nonsolicitation, or
noncompetition obligations to the Company that has or is reasonably likely to
have a material and adverse effect on the Company shall, in addition to all
other remedies available to Company, result in the immediate release of the
Company from any obligation it would otherwise have to make further payments or
provide further benefits under this Agreement. Executive expressly acknowledges
that the Company is prepared to vigorously enforce these promises and that
violation of Executive’s obligations could result in an award of damages or
other legal remedies against Executive and Executive’s subsequent employers.

 
3.7.               Limitation.

 
(a)               The foregoing notwithstanding, the total of the payments made
to Executive pursuant to Sections 3.3 and 3.4 shall be reduced to the extent
that the payment of such amount would cause Executive’s total termination
benefits (as determined by the Company’s tax advisor) to constitute an “excess”
parachute payment under Section 280G of the Code and thereby subject Executive
to an excise tax under Section 4999(a) of the Code, but only if Executive
determines that the after-tax value of the termination benefits calculated with
the foregoing reduction exceeds the value of the termination benefits calculated
without the such reduction. Any such reduction shall be reduce the cash payments
otherwise to be made to Executive in reverse chronological order.

 
(b)              To the extent that any cash payments due under Section 3.3 or
Section 3.4: (i) constitute “deferred compensation” subject to the requirements
of Section 409A of the Code, (ii) are payable to an Executive who is a
“specified employee” (as defined in Section 409A) as a result of Executive’s
Separation from Service, and (iii) would be payable during the six (6) month
period following Executive’s Separation from Service, such payments shall be
suspended and accumulated by the Company and paid out to Executive on the first
business day following the date that is six (6) months after Executive’s
Separation from Service. In determining whether any cash payments due under
Section 3.3 or Section 3.4 are deferred compensation within the meaning of
Section 409A, the parties agree, to the greatest extent possible under the
Treasury Regulations promulgated under Section 409A, to make use of any
exemptions available under Section 409A, including the short-term deferral
exemption (which may require the acceleration of certain cash termination
benefits), the separation pay exemption, and the limited payment exemption.

 
3.8.               Termination Obligations.

 
(a)                Executive hereby acknowledges and agrees that all Company
Property and Materials furnished or made available to or acquired by Executive
in the course of or incident to Executive’s employment, belong to the Company
and shall be promptly returned to the Company upon termination of Executive’s
employment for whatever reason. “Company Property and Materials” for such
purpose includes (i) all electronic devices owned, leased, or made available by
the Company for Executive’s use, including personal computers, fax machines,
cellular telephones, pagers, and tape recorders, and (ii) all books, manuals,
records, reports, notes, contracts, lists, blueprints, maps and other documents,
or materials, or copies thereof (including computer files) belonging to, and all
other proprietary information relating to the business of, the Company.
Following termination, Executive will not retain any written or other tangible
material containing any proprietary information of the Company and, upon
request, will confirm Executive’s compliance with this subsection in writing.
6

--------------------------------------------------------------------------------

(b)               Executive’s obligations under this Section 3.8 and Section 4
shall survive termination of Executive’s employment and the expiration of this
Agreement.

 
(c)                Upon termination of Executive’s employment, Executive will be
deemed to have resigned from all offices and directorships then held with the
Company or any of its affiliates.

 
3.9.               Right of Offset. Executive expressly agrees that the Company
shall be entitled to offset against any amounts otherwise payable to Executive
under Section 3.3 any amount that Executive may then be obligated to pay to the
Company, pursuant to this Agreement or any other agreement or arrangement
between Executive and the Company, and Executive consents to the Company’s
withholding of such amounts from any amount otherwise payable pursuant to
Section 3.3.
 
3.10.            No Duty to Mitigate. No amount due to Executive under this
Agreement by virtue of the termination of Executive’s employment (other than
payments to be provided in respect of health benefits to the extent that
Executive is entitled to similar benefits by virtue of new employment) shall be
reduced by or on account of any compensation received by Executive as the result
of employment by another employer.

 
Section 4.                    RESTRICTIVE COVENANTS

 
4.1.              Confidentiality. In the performance of Executive’s duties
hereunder Executive shall abide by and be bound by the Company’s Code of
Conduct, including the confidentiality and nonsolicitation restrictions set
forth therein. In addition and not in lieu or in substitution therefor,
Executive shall not, during Executive’s employment or at any time thereafter,
directly or indirectly, disclose or make available to any person for any reason
or purpose whatsoever, any Confidential Information (as defined below).
Executive agrees that, upon termination of Executive’s employment with the
Company, all Confidential Information in Executive’s possession that is in
written or other tangible form (together with all copies or duplicates thereof,
including computer files), whether or not otherwise included among the Personal
Property required to be returned pursuant to Section 3.8(a), shall be returned
to the Company and shall not be retained by Executive or furnished or disclosed
to any third party in any form except as provided herein; provided, however,
that Executive shall not be obligated to treat as confidential any information
that (i) was publicly known at the time of disclosure to Executive, (ii) becomes
publicly known or available thereafter other than by virtue of a violation of
this Agreement or any other duty owed to the Company by Executive, or (iii) is
lawfully disclosed to Executive by a third party. As used in this Agreement the
term “Confidential Information” means otherwise nonpublic information disclosed
to Executive or known by Executive as a consequence of or through Executive’s
relationship with the Company, including information about the customers,
vendors, employees, consultants, business methods, public relations methods,
organization, procedures, business plans, or finances, of the Company or its
affiliates, whether or not such information constitutes a “trade secret” under
applicable law.
7

--------------------------------------------------------------------------------

4.2.              Noncompetition.

 
(a)               Competitive Activity. In addition to the restrictions
contained in the Company’s Code of Conduct, Executive agrees that Executive
shall not, without the prior written consent of the Company (as may be
communicated through the Company’s President and Chief Executive Officer):

 
(i)            During the period Executive is employed by the Company (the
“Employment Period”) and after termination of Executive’s employment during the
Restriction Period (as defined in subsection (d)), directly or indirectly,
engage or participate in (as an owner, partner, stockholder, employee, director,
officer, agent, consultant or otherwise), with or without compensation, any
business that is competitive with the business of the Company or any of its
affiliates (x) during the Employment Period, as it is being conducted while
Executive is employed by the Company or (y) during the Restriction Period, as it
was being conducted at the time of the termination of Executive’s employment
(each a “Competitive Business”);

 
(ii)            After termination of Executive’s employment and during the
Restriction Period, directly or indirectly, solicit or attempt to persuade any
person who was, at any time within the two (2) year period before such
termination an employee or independent contractor of the Company, to terminate
his, her, or its relationship with the Company; or

 
(iii)            After termination of Executive’s employment and during the
Restriction Period, directly or indirectly, employ, hire, or retain any person
who was an employee of the Company at any time within the one (1) year period
before such termination.
For the avoidance of doubt and without limitation, subsection (i) above is
intended, among other things, to prohibit, during the Employment Period and
Restriction Period, the solicitation by Executive of any customer, client, or
vendor of the Company for the benefit of or in furtherance of a Competitive
Business and the engagement or participation of Executive by or with any
business that solicits or engages in business with any customer, client, or
vendor of the Company in furtherance of a Competitive Business.

 
(b)               Notwithstanding the foregoing, and with due recognition of the
considerable breadth and scope of the products sold by the Company, the Company
agrees that it will not unreasonably withhold its consent to allowing Executive
to be employed during the Restriction Period by a Competing Business, provided
that (and for as long as) the Competing Business competes with, or is likely to
continue to compete with, the Company, as determined in the reasonable
discretion of the Company, only in a manner having not more than an immaterial
effect on the business, financial condition, or financial results of the Company
as a whole or any business segment of the Company. Any such request shall be
accompanied by a detailed statement of the then-current and anticipated business
activities of the Competing Business, certified to be true, complete, and
correct on behalf of such Competing Business, together with or followed by any
other or additional information as may reasonably be requested by the Company to
fully and properly evaluate Executive’s request.
8

--------------------------------------------------------------------------------

(c)                Notwithstanding the foregoing, Executive may own up to a five
percent (5%) interest in a publicly traded corporation or other person engaged
in a Competitive Business.

 
(d)               For purposes hereof, “Restriction Period” means the period
beginning upon the Date of Termination and ending on the first anniversary
thereof.

 
4.3.             Remedies for Breach. Executive acknowledges that the provisions
of Sections 4.1 and 4.2 are reasonable and necessary for the protection of the
Company and that the Company may be irrevocably damaged if these provisions are
not specifically enforced. Accordingly, Executive agrees that, in addition to
any other legal or equitable relief or remedy available to the Company, the
Company shall be entitled to seek and may obtain an appropriate injunction or
other equitable remedy for the purposes of restraining Executive from any actual
or threatened breach of or otherwise enforcing these provisions (and that no
bond or security shall be required in connection therewith), together with an
equitable accounting of all earnings, profits, and other benefits arising from
such violation, which rights shall be cumulative.

 
4.4.              Modification. If a court determines that any of the
restrictions contained in Section 4.1 or Section 4.2 is unreasonable in terms of
scope, duration, geographic area, or otherwise, or any provision in Section 4.1
or Section 4.2 is otherwise illegal, invalid, or unenforceable, then such
restriction or provision, as applicable, shall be reformed to the extent
necessary so that the same shall be rendered enforceable to the fullest extent
otherwise permissible under applicable law, and the parties hereto do hereby
expressly authorize any such court to so provide.

 
Section 5.                    GENERAL PROVISIONS

 
5.1.             Termination of Employment Agreements. The parties hereby agree
that any and all prior employment agreements between Executive and the Company
are hereby terminated as of the date hereof, and any and all such agreements
shall be of no further force and effect from and after the date hereof and the
parties shall be released from any further obligations thereunder. The
foregoing, however, shall not be deemed to abrogate or otherwise affect any of
Executive’s obligations under the Company’s Code of Conduct as heretofore or
hereafter in effect or any other restrictive covenant binding upon Executive.
 
5.2.          Certain Rules of Construction.
 
(a)                Number. The definitions contained in Section 2 and elsewhere
in this Agreement shall be equally applicable to both the singular and plural
forms.

 
(b)               “Including”; “Or.” The word “including” means and shall be
read as “including but not limited to” and the word “or” means “or” in the
nonexclusive sense, i.e., either “and” or “or.”
9

--------------------------------------------------------------------------------

(c)                Section and Subsection References. Except as otherwise
specified herein, references in this Agreement to Sections, subsections, and
paragraphs are references to the Sections, subsections, and paragraphs of this
Agreement.
 
(d)               Headings. The headings of the Sections, subsections, and
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or affect the construction hereof.
 
(e)               “Herein.” Words such as “herein,” “hereinafter,” “hereof,” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires.
 
(f)                “Person.” Except as may be expressly provided otherwise
herein, the word “person” includes an individual, corporation, general or
limited partnership, joint venture, limited liability company, business trust,
firm, association, or other form of business entity.
 
(g)              Joint Drafting. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring either party by virtue of the authorship of any of
the provisions of this Agreement.
 
5.3.               Successors; Binding Agreement.

 
(a)               The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such assumption and agreement before the
effectiveness of any such succession shall be a breach of this Agreement. Unless
expressly provided otherwise, “Company” as used herein means the Company as
defined in this Agreement and any successor to its business or assets as
aforesaid.

(b)               This Agreement may not be assigned by Executive but shall
inure to the benefit of and be enforceable by Executive and Executive’s personal
or legal representatives, executors, administrators, heirs, distributees,
devisees and legatees. If Executive dies while any amounts remains payable to
Executive hereunder, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee, or other designee or, if there is no such designee, to Executive’s
estate.

 
5.4.              No Contract of Employment. Executive acknowledges that
Executive’s employment with the Company is “at will.” This Agreement does not
and is not intended to confer upon Executive any right of continued or future
employment by the Company or any right to compensation or benefits from the
Company except the rights specifically stated herein, and shall not limit the
right of the Company to terminate Executive’s employment at any time with or
without Cause.
10

--------------------------------------------------------------------------------

5.5.              Notices. All notices, demands, and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
to have been duly given (i) when personally delivered, (ii) when transmitted by
fax, email, or other electronic or digital transmission, in each case with
receipt confirmed, (iii) one business day after delivery to an overnight courier
for next day delivery, or (iv) upon receipt if sent by certified or registered
mail. In each case, notice shall be addressed as follows:
 

If to Executive: As set forth below Executive’s signature

to this Agreement

If to the Company: TESSCO Technologies Incorporated

11126 McCormick Road
Hunt Valley, MD 21031
Attention: President and CEO
Fax: (410) 229-1669
 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon actual receipt.

 
5.6.              Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument. A counterpart signature
page delivered by fax or other electronic means shall be as effective as the
original thereof.

 
5.7.              Governing Law. This Agreement shall be construed, interpreted,
and enforced in accordance with the laws of the State of Maryland (without
regard to any provision that would result in the application of the laws of any
other state or jurisdiction).

 
5.8.              Indemnification. To the fullest extent permitted under
applicable law, the Company shall indemnify, defend, and hold Executive harmless
from and against any and all causes of action, claims, demands, liabilities,
damages, costs, and expenses of any nature whatsoever directly or indirectly
arising out of or relating to Executive’s discharge of Executive’s duties on
behalf of the Company or its subsidiaries and affiliates, as long as Executive
acted in good faith and within the course and scope of Executive’s duties with
respect to the matter giving rise thereto.
 
5.9.              Nondisparagement. The Company and Executive agree that neither
will knowingly make any false statement intended or reasonably likely to
disparage or defame the other to any person not a party to this Agreement
relating to the employment relationship between the Company and Executive, the
Company's business, or Executive’s performance.

 
5.10.            ARBITRATION OF DISPUTES; WAIVER OF JURY TRIAL.

 
(a)               Any claims (including counterclaims and cross-claims) and
disputes between the parties arising out of or in any way relating to this
Agreement or Executive’s employment with the Company shall (except as permitted
by subsection (b)) be resolved by submission to binding arbitration before a
single neutral arbitrator, who shall be a member of the Bar of the State of
Maryland, in accordance with the Commercial Arbitration Rules and Procedures of
the American Arbitration Association (AAA) then in effect. Such arbitration
shall be held in Baltimore, Maryland.
11

--------------------------------------------------------------------------------

(b)                Notwithstanding subsection (a) or any other provision of this
Agreement, either party shall have the right to apply to a court having
appropriate jurisdiction to seek injunctive or other equitable or nonmonetary
relief, on either an interim or permanent basis, in respect of any claim arising
out of or in connection with this Agreement or Executive’s employment with the
Company.
 
(c)               Without implying any limitation on the requirement of
subsection (a) that disputes be submitted to and resolved by arbitration, each
party hereby irrevocably waives any right to a trial by jury in any action or
proceeding arising under or relating to this Agreement or to the terms or
conditions of Executive’s employment with the Company.

 
5.11.            Attorneys’ Fees. If any legal action, arbitration, or other
proceeding is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach, or default in connection with any of the provisions of
this Agreement, the prevailing party (as determined by the court or arbitrator)
shall be entitled to recover reasonable attorneys’ fees and other costs incurred
in such action, arbitration, or other proceeding, including any appeal thereof,
in addition to any other relief to which such party may be entitled. Any award
of attorneys’ fees or costs to Executive shall not affect the award of any
attorneys’ fees or costs eligible for reimbursement in any other calendar year,
and all such reimbursements must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred.

 
5.12.            Entire Agreement; Amendments. This Agreement contains the
entire agreement and understanding between the Company and Executive with
respect to the subject matter hereof, and no representations, promises,
agreements, or understandings, written or oral, not herein contained shall be of
any force or effect. This Agreement shall not be changed unless in writing and
signed by both Executive and the Company.

 
5.13.            Executive’s Acknowledgment. Executive acknowledges (i) that
Executive has had the opportunity to consult with independent counsel of
Executive’s own choice concerning this Agreement, and (ii) that Executive has
read and understands the Agreement, is fully aware of its legal effect, and has
entered into it freely based on Executive’s own judgment.
 
[Balance of this page intentionally blank]
12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Severance and Restrictive
Covenant Agreement as of the date and year first above written.
 
TESSCO TECHNOLOGIES INCORPORATED
   
By:
 
Robert B. Barnhill, Jr.
President and CEO
 
EXECUTIVE:
   
ARIC SPITULNIK
 
Address:
Fax:
Email:

 
 
13

--------------------------------------------------------------------------------